                                            November 11, 2018


BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     United States v. Dumitru
                      (18 Cr. 243 (LAK))

Dear Judge Kaplan:

       The defense respectfully submits this reply in response to the letter submitted by
the Government this morning (11/11/18 Gov’t Ltr., Dkt. No. 56) and in further support of
Ms. Dumitru’s request to introduce immigration files produced by the Government in this
case.

       1. Evidence of What Occurred in Asylum Applications Is More Probative of
          Materiality Than Ms. Isaacson’s Speculation About Hypothetical
          Scenarios

        In its letter, the Government contends that Exhibits DX C, D, and F through J are
not probative of materiality in the absence of evidence that the immigration judge who
adjudicated Mr. Vaduva and Ms. Oaie’s applications knew the personal narratives in their
I-589s were false. This is incorrect. The defense intends to elicit evidence from Ms.
Isaacson that inconsistencies and contradictions on the face of Mr. Vaduva and Ms.
Oaie’s asylum applications indicate that information submitted with the original I-589s
was false. Given that these contradictions and false statements are apparent from the
documents themselves, the relevance of these exhibits is not dependent on independent
evidence that the immigration judge reviewing them knew the personal narratives were
false. Evidence that, notwithstanding these apparent false statements, immigration judges
granted asylum after reviewing supplemental submissions and hearing from the witnesses
themselves, will directly impeach Ms. Isaacson’s testimony that false statements in
application forms would necessarily “undermine the veracity of the entire claim.”
(11/6/18 Tr. 50:19-22.)


          90 Broad Street | 23rd Floor | New York, NY 10004
    www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
The Honorable Lewis A. Kaplan
November 11, 2018
Page 2

        This evidence of what actually occurred in two asylum applications, which were
heard on the merits at a final hearing, is substantially more probative of materiality than
Ms. Isaacson’s own testimony. As the Government acknowledges in its letter, Ms.
Isaacson testified about what “she would do if she learned that near identical stories of
persecution were contained in multiple applications for unrelated individuals.” (Dkt. No.
56 at 1.) However, the Government has not presented evidence that Ms. Isaacson or any
other asylum officer or immigration judge observed that identical stories of persecution
were contained in multiple applications for unrelated individuals. In the absence of such
evidence, Ms. Isaacson’s testimony concerning materiality is purely speculative. The
defense should have an opportunity to address this.

       2. The Supplemental Submissions Are Not Being Introduced for Their
          Truth and Are Not Hearsay

        Contrary to the Government’s contention, the defense is not introducing the
supplemental filings submitted on behalf of Mr. Vaduva and Ms. Oaie for the truth of any
statements contained in those filings. On the contrary, the defense seeks to introduce
these exhibits – DX D and I – solely to prove that the applications were, in fact,
supplemented with additional details. From the face of these supplemental documents,
Ms. Isaacson – and the jury – will be able to observe that the supplemental submissions
contradict certain statements in the personal narratives set forth in the I-589s. The jury
need not determine which statements or submissions contain truthful, accurate
information to observe the inconsistencies and infer that some information must be false.
As set forth above, evidence that, notwithstanding these apparent inconsistencies and
inaccuracies, an immigration judge granted asylum, is highly probative of materiality.

       3. The Exhibits Are Necessary to Complete the Record Pursuant to FRE
          106

        Finally, as the Government acknowledges in its letter, the I-589 and
accompanying affidavits of Ms. Oaie have already been admitted into evidence as GX
660. The Government has also marked Mr. Vaduva’s I-589 and accompanying affidavits
as a Government exhibit, GX 707. Given that these portions of Ms. Oaie and Mr.
Vaduva’s asylum applications will be shown to the jury, the Court should allow the jury
to see the complete asylum application, which in fairness ought to be considered pursuant
to Rule 106 of the Federal Rules of Evidence.


                                             Respectfully submitted,

                                             /s/ Justin M. Sher

                                             Justin M. Sher
                                             Allegra Noonan

cc:    All counsel of record (by ECF)
